               TELEPHONE: 1-212-558-4000
                                                                        125 Broad Street
                FACSIMILE: 1-212-558-3588
                   WWW.SULLCROM.COM                               New York, New York 10004-2498
                                                                                     ______________________


                                                                      LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                       BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                             BEIJING • HONG KONG • TOKYO

                                                                                 MELBOURNE • SYDNEY




at page 3.
                                                                  May 7, 2021

   By ECF

   The Honorable Edgardo Ramos
   United States District Court for the Southern District of New York
   United States Courthouse
   40 Foley Square, Courtroom 619
   New York, New York 10007

             Re:     Falberg v. The Goldman Sachs Group, Inc., et al., No. 19 Civ. 09910 (ER)
                     (S.D.N.Y.)

   Dear Judge Ramos:

             On behalf of Defendants, and in accordance with Rule 3.ii of Your Honor’s Individual
   Practices, I respectfully request that the Court permit the redaction from Plaintiff’s brief in support
   of class certification (ECF No. 84) and the accompanying exhibits of (i) information that
   personally identifies current and former Goldman Sachs employees and other third parties,
   (ii) competitively sensitive pricing information, and (iii) information about mutual funds and other
   investment options not at issue in this action. The specific redactions Defendants seek are
   identified in Appendix A hereto. Defendants also request that Plaintiff’s Exhibit 38 remain under
   seal. The parties conferred on May 6–7, 2021, and Plaintiff takes no position on these requests.

            The rebuttable “presumption of public access attaches” only to “judicial documents.”
   Mirlis v. Greer, 952 F.3d 51, 58–59 (2d Cir. 2020). Merely filing a document with the Court is
   “‘insufficient to render that paper a judicial document.’” Lugosch v. Pyramid Co. of Onondaga,
   435 F.3d 110, 119 (2d Cir. 2006) (quoting United States v. Amodeo, 44 F.3d 141, 145 (2d Cir.
   1995) (“Amodeo I”)). Rather, the document must be “relevant to the performance of the judicial
   function” and “useful in the judicial process.” Mirlis, 952 F.3d at 59 (quoting Amodeo I, 44 F.3d
   at 145). Even if a document constitutes a “judicial document,” the Court “must identify all of the
   factors that legitimately counsel against disclosure . . . and balance those factors against” any
   “presumption of access.” Id. at 59 (citing United States v. Amodeo,71 F.3d 1044, 1050 (2d Cir.
   1995) (“Amodeo II”) and Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). Those
   factors support the redactions requested here.

             First, information identifying individual employees and nonparties, such as names,
   telephone numbers, and email addresses, should be redacted. The Second Circuit has “reiterat[ed]
   that ‘the privacy interests of innocent third parties should weigh heavily in a court’s balancing
 The Honorable Edgardo Ramos                                                               -2-

equation.’” Mirlis, 952 F.3d at 61 (quoting Amodeo II, 71 F.3d at 1050) (internal alterations
omitted). Here, the privacy interests of the current and former Goldman Sachs employees and
nonparty individuals counsel in favor of continued redaction of their personally identifying
information. See United States v. Silver, 2016 WL 1572993, at *7 (S.D.N.Y. Apr. 14, 2016)
(“[P]rivacy interests . . . warrant redactions to protect [individuals’] identities.”); Dodona I, LLC
v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 156 (S.D.N.Y. 2015) (permitting redaction of
“sensitive personal information of current and former employees of the parties . . . including home
addresses, biographical information, telephone numbers and compensation”). Indeed, the
proposed redactions are consistent with this District’s ECF Privacy Policy, which requires
redaction of certain “personal identifiers.”

          Second, the pricing and other financial arrangements the Goldman Sachs 401(k) Plan
maintains with its service providers and that Goldman Sachs Asset Management (“GSAM”)
maintains with its investors are commercially sensitive business information that should be
redacted. See In re Digital Music Antitrust Litig., 321 F.R.D. 64, 81 n.1 (S.D.N.Y. 2017) (sealing
“confidential information relating to competitive pricing data and strategy” because “the privacy
interests of the affected non-parties are sufficient to overcome the presumption of access” and the
proposed redactions are “narrowly tailored to serve such interests” and “essential to preserve
higher values”) (internal quotation marks omitted). The public disclosure of these pricing and
other financial arrangements could provide competitors with insight into non-public business
operations and pricing strategies. Courts in this District routinely permit this type of information
to be redacted or sealed. See Chen-Oster v. Goldman, Sachs & Co., No. 10 Civ. 6950, ECF
No. 881 (S.D.N.Y. Oct. 12, 2019) (permitting redaction of pricing arrangements of Goldman
Sachs’ third-party vendors); GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D. P.C., 769 F. Supp. 2d
630, 650 (S.D.N.Y. 2011) (sealing “[m]aterial concerning the defendants’ . . . costs and
budgeting”); Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511
(S.D.N.Y. 2015) (financial records are a type of “specific business information . . . that a
competitor would seek to exploit”) (internal quotations and citations omitted).

          Third, information related to analysis of mutual funds and other investment options not
at issue in this action should be redacted because they are entirely irrelevant and risk revealing
competitively sensitive investment strategies. As a threshold matter, this information is not
entitled to any “presumption of access” because it is neither “relevant to the performance of the
judicial function” nor “useful in the judicial process.” Mirlis, 952 F.3d at 59 (quoting Amodeo I,
44 F.3d at 145). Now that Defendants have had the opportunity to review the lengthy exhibits
submitted with Plaintiff’s brief, the parties have agreed to re-file certain exhibits identified in
Appendix A with such information excerpted. The excerpted portions of these documents describe
confidential investment strategies, recommendations, and analysis. “The interest in protecting
‘business information that might harm a litigant’s competitive standing’ has . . . been recognized
by the Supreme Court as potentially sufficient to defeat the common law presumption.” Standard
Inv. Chartered, Inc. v. Nat’l Ass’n of Sec. Dealers, Inc., 2008 WL 199537, at *8 (S.D.N.Y. Jan.
22, 2008) (quoting Nixon, 435 U.S. at 598). Courts in this District routinely permit redaction and
sealing of such competitively sensitive business information. See Louis Vuitton, 97 F. Supp. 3d
at 511 (“Specific business . . . strategies [] if revealed, may provide valuable insights into a
company’s current business practices that a competitor would seek to exploit.”) (internal quotation
marks and citations omitted); Gelb v. AT&T, 813 F. Supp. 1022, 1035 (S.D.N.Y. 1993) (granting
motion to seal based on “defendants’ assertion that its competitors who do not now have this
      The Honorable Edgardo Ramos                                                               -3-

    information could use it to do competitive injury to the defendants” even though exhibits sought
    to be sealed “are not ‘trade secrets’ in the traditional sense”).

               The Court likewise should permit redaction of Plaintiff’s Exhibit 10, which contains all
    of the minutes of Goldman Sachs Retirement Committee meetings that Defendants have produced
    in this action covering a more than four-year time period. Because Plaintiff’s brief does not cite
    the vast majority of these minutes, and the argument section of the brief does not cite Exhibit 10
    at all, the exhibit is not a “judicial document” subject to “the right of public access.” Lugosch, 435
    F.3d at 119 (quoting Amodeo I, 44 F.3d at 145). Moreover, disclosing the Retirement Committee’s
    confidential discussions of particular funds and fund managers would risk hurting business
    relationships and chilling the Committee’s willingness to have open dialogue in the future.
    Defendants have proposed targeted redactions from Exhibit 10 of personally identifying
    information and information unrelated to the five mutual funds at issue in this action, as set forth
    in Appendix A.

             Fourth, Defendants cannot consent to public filing of Plaintiff’s Exhibit 38 because it is
    a third party’s confidential fee information. Defendants have contacted this third party and will
    promptly provide an update to the Court once the third party provides its position regarding the
    confidentiality of this document. In the meantime, Defendants request that the document remain
    sealed.

             For the foregoing reasons, Defendants respectfully request that the Court permit the
    redactions set forth in Appendix A and also request that Plaintiff’s Exhibit 38 remain under seal.

                                                                  Respectfully submitted,

                                                                  /s/ Richard C. Pepperman II

                                                                  Richard C. Pepperman II

    cc:     All Counsel of Record (By ECF)

Defendants' request and Plaintiff's motion for leave to file certain documents under
seal are granted. The Court permits the redactions from Plaintiff's brief, Doc. 84.
The Parties are directed to re-file the exhibits with redactions by May 13, 2021.
Exhibit 38 shall remain under seal until such time as the Defendants provide an
update to the Court regarding the third party's position on its confidentiality. The
Clerk of Court is respectfully directed to terminate the motion, Doc. 81.

It is SO ORDERED.                                                        .
                                                      05/10/2021
